Citation Nr: 0712783	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypothyroidism, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to July 
1970; he served in Vietnam from March 1969 to January 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in New York, New York.

When the case was last before the Board in September 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran served in Vietnam from March 1969 to January 
1970 and was exposed to herbicides.  

2.  Hypothyroidism was not present in service or until many 
years thereafter, and it is not etiologically related to 
active service, to include the veteran's exposure to 
herbicides therein.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA by letters 
dated in May 2002, prior to its initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or to 
provide the information and any authorization necessary for 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  In 
any event, a June 2004 letter specifically informed the 
appellant that he should submit any pertinent evidence in his 
possession.  In addition, an October 2006 letter provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for service 
connection for hypothyroidism.  

The record also reflects that service medical records and all 
available post-service medical evidence identified by the 
appellant have been obtained.  In addition, the veteran has 
been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

The Board acknowledges that as of November 2002 the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits due to several disabilities, to include 
hypothyroidism.  However, neither he nor his representative 
has alleged that the SSA disability determination or the 
records upon which it was based are relevant to the issue 
currently before the Board, nor has either requested that the 
Board obtain the SSA records in conjunction with the 
adjudication of this claim.  The Board notes that medical 
evidence establishing that the veteran has hypothyroidism is 
already of record.  The essential question before the Board 
is whether the disability is etiologically related to the 
veteran's military service.  The Board has no reason to 
believe that medical evidence linking the disability to the 
veteran's military service is in the possession of the SSA.  
Accordingly, the Board has concluded that further delay of 
the appellate process for the purpose of obtaining records 
from the SSA is not warranted.

The record also reflects that following the provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the claim 
in January 2007.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war and manifests an endocrinopathy to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The veteran claims that he is entitled to service connection 
for his hypothyroidism because it is the result of exposure 
to herbicides in service.  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's hypothyroidism is 
not warranted.  In this regard the Board notes that 
hypothyroidism is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of hypothyroidism.  See 38 C.F.R. § 3.309(e).  The 
Board also notes that there is no medical evidence of this 
disability until March 2001, over 30 years after the 
veteran's discharge from service.  Accordingly, service 
connection is not warranted for this disability on a 
presumptive basis.

With respect to whether service connection is warranted for 
the disability on a direct basis, the Board notes that there 
is no persuasive medical evidence that the disability is 
etiologically related to the veteran's exposure to Agent 
Orange or to any other incident of service.  As noted above, 
hypothyroidism is not among the diseases currently subject to 
presumptive service connection on the basis of herbicide 
exposure because of the absence of sound medical and 
scientific evidence of a positive association between such 
exposure and the development of such disability in humans.  
Although in an August 2003 letter, Dr. Nejad opines that the 
veteran's hypothyroidism is most likely caused by external 
factors (because he has no family history of hypothyroidism) 
and then notes that the veteran was exposed to Agent Orange 
in service, Dr. Nejad did not specifically address whether 
the veteran's hypothyroidism is related to Agent Orange 
exposure.  The other medical evidence of record also fails to 
support a conclusion that the veteran's hypothyroidism is 
related to Agent Orange exposure or any other incident of 
service.  In fact, the VA examiner who conducted the December 
2004 VA exam and who submitted the December 2006 addendum to 
the report of that exam states that he cannot determine 
whether the veteran's hypothyroidism is related to military 
service, including Agent Orange exposure, without resorting 
to mere speculation.  

Although the veteran may sincerely believe that his 
hypothyroidism is related to his military service, to include 
exposure to herbicides therein, his lay opinion to this 
effect is not competent evidence since laypersons are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, despite the internet articles regarding dioxins 
that the veteran has provided, in view of the medical opinion 
against the claim and the absence of any medical opinion 
linking the disability to service, the Board must conclude 
that the preponderance of the evidence is against the claim.


ORDER

Service connection for hypothyroidism, including as due to 
herbicide exposure, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


